Citation Nr: 0516773	
Decision Date: 06/20/05    Archive Date: 06/27/05	

DOCKET NO.  03-18 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disability.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

This case was previously before the Board in May 2004, at 
which time it was remanded for additional development.  The 
case is now once more before the Board for appellate review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

Upon review of this case, the Board notes that, at the time 
of the aforementioned remand in May 2004, it was requested 
that the RO obtain pertinent VA or other inpatient or 
outpatient treatment records subsequent to April 2003, the 
date of the veteran's most recent VA compensation and pension 
examination.  Also requested was that the veteran be afforded 
an additional VA orthopedic examination in order to more 
accurately determine the exact nature and etiology of his 
claimed low back disorder.  

Pursuant to the Board's request, the AMC obtained private 
records showing treatment for the veteran's right knee and 
low back disabilities during the period from February 2003 to 
November 2004.  The AMC also obtained an additional VA 
orthopedic examination, which examination was completed in 
May 2005.  

Based on a review of the veteran's claims file, it would 
appear that, following the aforementioned development, the 
veteran's case was returned to the Board for further 
appellate review.  However, it does not appear that, prior to 
that transfer, the veteran was furnished a Supplemental 
Statement of the Case encompassing the additional evidence 
obtained.  Pursuant to applicable law and regulation, such 
action is required prior to a final adjudication of the 
veteran's claim by the Board.  See 38 C.F.R. § 19.31 (2004).  

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2004, the date of the 
most recent VA compensation examination 
of record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran should be informed 
of any such problem.  

2.  The RO should then review the 
veteran's claim for service connection 
for a low back disorder as secondary to a 
service-connected right knee disability.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in June 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





